grossly disproportionate to the crime). The sentence imposed is within the
                     parameters provided by the relevant statutes, see NRS 199.480(1)(a); NRS
                     200.380(2), and Galloway does not allege that those statutes are
                     unconstitutional. We are not convinced that the sentence imposed is so
                     grossly disproportionate to the crimes as to constitute cruel and unusual
                     punishment. Therefore, we
                                 ORDER the judgment of conviction AFFIRMED.




                                             Pickering
                                                         Ath.0.4 atte     , J.



                                                                                          J.
                                                                 Saitta


                     cc: Hon. Michael Villani, District Judge
                          Carl E. G. Arnold
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
to) 1947A    CCIP5
                 ,